DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments filed 12/27/2021, claims 1, 4 and 8 have been amended, claims 21-27 are newly added and claims 5, 7, and 9-20 have been cancelled, thus claims 1-4, 6, 8, and 21-27 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean O’Brien on 1/11/2022 and 1/12/2022.
The application has been amended as follows: 
	Please amend claim 6 lines 2-3 to read “wherein the piston includes a piston center axis and the angle sensor is configured to sense an orientation of the contact surface with respect to the piston axis.”
	Please amend claim 8 line 2 to read “configured to sense an orientation of the at least one leg with respect to the support portion.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of Nilsson (U.S. PG. Pub. 2016/0143804) in view of Barkalow (U.S. Pat. 4,361,140) is believed to be the closest prior art and fails to disclose the specifics of “at least one leg pivotally attached to the support portion, wherein the at least one leg has a first position and a second position, further wherein at the first position the contact surface is configured to make contact with a patient’s chest at the first orientation and at the second position the contact surface is configured to make contact with a patient’s chest at the second orientation.”. 

The prior art of Barkalow teaches a contact member pivotally attached to the piston (Col. 3 lines 45-47 disclose the massage pad being pivotally attached to the piston; Fig. 1 massage pad (19) piston (18)).
Further, the prior art of Nilsson uses a different technique to adjust the device in the event a patient moves while the device is in use (Par. [0204]-Par. [0205] and Fig. 33 -34), thus one of ordinary skill in the art would not look to change the adjustment of Nilsson to meet the claim limitations.
For the reasons above, it is believed that the limitation “at least one leg pivotally attached to the support portion, wherein the at least one leg has a first position and a second position, further wherein at the first position the contact surface is configured to make contact with a patient’s chest at the first 
Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to claims 1-4, 6, 8, and 21-27 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1)/(a)(2) and 103 rejection of claims 1-4, 6, 8, and 21-27 has been withdrawn. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        1/10/2022

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785